Citation Nr: 0942682	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  This matter was previously before the Board in 
November 2008 when the Board denied the Veteran's claim.  The 
Veteran appealed the November 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in July 2009, the Court vacated the Board's 
November 2008 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss disability has been clinically shown 
to be manifested by no worse than Level I hearing in the 
right ear and Level I in the left ear.

2.  The competent clinical evidence of record does not 
establish that the Veteran's bilateral hearing loss 
disability presents an exceptional or unusual disability 
picture which causes marked interference with employment or 
frequent periods of hospitalization.
 
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for the assignment of an extraschedular 
rating for the Veteran's service-connected hearing loss 
disability have not been met. 38 C.F.R. § 3.321 (b) (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA correspondence, dated in May 2007, 
October 2007, and May 2008, informed the Veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence, including 
the requirement for medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  In 
addition, the May 2007 and October 2007 correspondence 
informed the Veteran of the requirements for determining a 
disability rating and effective date in accordance with the 
Court's decision in Dingess/Hartman. 

In Pelegrini  supra, the Court held that compliance with 38 
U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant therefore, has not been prejudiced.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
Dingess/Hartman.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and post 
service private and VA treatment and examination records.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available pertinent evidence not already of record.   The 
Board notes that a May 2006 VA examiner refers to the 
Veteran's Standard Form (SF) 78-110 (United States Civil 
Service Commission Certificate of Medical Examination), which 
is not included in the claims file.  The Board finds that the 
examiner's report contains the necessary information from the 
SF 78-110; therefore, a remand to obtain the actual form is 
not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

A VA examination with respect to the issue on appeal was 
obtained in June 2007.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it includes a full audiometric 
examination of the Veteran.  The report of the examination 
contains findings necessary to evaluate the disability under 
the applicable diagnostic code rating criteria.  In Martinak 
v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  The May 2005 VA 
examination report notes that the Veteran reported that the 
situation of greatest difficulty for him was background noise 
and crowds.  The May 2005 examiner was also the June 2007 VA 
examiner.  Based on the foregoing, the Board finds that the 
VA examination adequately addressed the functional effects of 
the Veteran's hearing loss disability and is sufficient for 
the Board to consider whether referral for an extra-scheduler 
rating is warranted under 38 C.F.R. § 3.321(b).

The Board notes that the Veteran, through his representative, 
contends that the method of testing used at his VA 
audiological examination is inadequate/incomplete or too 
subjective for rating purposes.  See Notice of Disagreement, 
received in September 2007; and Substantive Appeal, received 
in November 2007.  He contends that VA's policy of testing 
hearing in a sound-proof room does not adequately reflect his 
"actual hearing" under the ordinary conditions of life, 
including employment.  In essence, he claims that another VA 
examination is warranted because June 2007 VA examination was 
not complete and/or adequate regarding his bilateral hearing 
loss disability claim.  In this regard, the Board notes that 
the Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second-
guess VA's policy concerning audiological examinations.  See 
Martinak, supra.  The Veteran has submitted no such medical 
evidence in support of his claim.  In addition, the Board 
notes that the June 2007 VA audiologist recorded the 
Veteran's subjective complaints regarding his hearing and 
expressed opinions as to the severity of the Veteran's 
bilateral hearing loss disability.  The Board finds that the 
Veteran's June 2007 VA audiological examination was adequate 
for rating purposes, as it included a pure tone audiometry 
test and a Maryland CNC speech discrimination test, in 
accordance with 38 C.F.R. § 4.85, and included an opinion by 
the audiologist as to the severity of the Veteran's bilateral 
hearing loss.  Additionally, the Board notes that nothing 
suggests that the 2007 VA examiner was not competent to 
perform the required examination and testing.  The 
examination report reflects that the VA examiner is the chief 
of the audiology and speech pathology department.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).



Rating hearing loss disability 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in March 2007, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected hearing loss disability.  As the Veteran's claim 
was received by VA in March 2007, the rating period on appeal 
is from March 2006, one year prior to the date of receipt of 
the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Throughout the rating period on appeal, the Veteran is 
assigned a non-compensable evaluation for his service-
connected hearing loss disability pursuant to Diagnostic Code 
6100.  

The pertinent competent clinical evidence of record consists 
of June 2007 VA examination report.  The examination revealed 
the relevant pure tone thresholds, in decibels, were as 
follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
20
55
75
LEFT

15
30
40
65


On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
41.25 decibels.  His puretone threshold average for the left 
ear was recorded as 37.5 decibels.  His speech recognition 
ability was 96 percent for the right ear and 94 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having normal hearing acuity through 
2,000 Hz in the right ear with a moderately-severe to severe 
sensorineural hearing loss in the higher frequencies and 
normal hearing acuity through 1,000 Hz in the left ear with 
mild to severe sensorineural hearing loss in the higher 
frequencies.

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating in excess of the 
currently assigned noncompensable evaluation at this time.  
The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, as set forth above, but these provisions do 
not apply here.

Considering that the Veteran's right ear manifests an average 
puretone threshold of no greater than 41.25 decibels, and no 
less than 96 percent speech discrimination, reference to 38 
C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level I impairment.  Considering that the 
Veteran's left ear manifests an average puretone threshold of 
no greater than 37.5 decibels, and no less than 94 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to also be that 
of Level I impairment.

Either ear may be considered the poorer for Table VII because 
the Veteran's hearing loss disability was manifested by Level 
I hearing, bilaterally.  Applying these results to Table VII, 
the veteran's bilateral sensorineural hearing loss disability 
evaluation is shown to be noncompensable.

The Board acknowledges the Veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, has not remained constant 
since his last examination, and that he is entitled to a 
compensable rating for such hearing loss.  See e.g., 
Substantive Appeal, received in November 2007. The Board also 
acknowledges that the Veteran reported that he has the 
greatest difficulty with conversation at the June 2007 VA 
examination.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's bilateral hearing loss reflects 
his disability picture and a higher rating is not 
appropriate.  Further, the Board finds that the clinical 
evidence does not show distinct time periods exhibiting 
symptoms warranting staged evaluations.  Hart, 21 Vet. App. 
at 509-10.  Indeed, the VA examiner noted that the test 
results obtained at the June 2007 VA examination indicate 
that the Veteran's hearing had remained essentially stable 
since his last evaluation.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Initially, the Board notes that 
there is no evidence of record, and the Veteran has not 
contended, that his bilateral hearing loss disability has 
necessitated any frequent periods of hospitalization.  

With regard to employment, the Board finds, for the reasons 
noted below, that the Veteran's bilateral hearing loss 
disability has not caused marked interference with 
employment.

The June 2007 audiological test results indicate that the 
Veteran's hearing had remained stable since his last 
evaluation in May 2005.  Based on the May 2005 evaluation, 
the Veteran was fitted with bilateral hearing aids in June 
2005.  A June 2005 audiology clinic note reflects that the 
Veteran reported good aided improvement when wearing his new 
bilateral hearing aids.  The prognosis for success was noted 
to be good.  First, the Board notes that the Veteran was 
employed while using hearing aids.  A December 2005 VA clinic 
note reflects that the Veteran reported that he had "been 
under a great deal of stress with work and putting in lots of 
extra hours."  Thus, the evidence reflects that for at least 
6 months after getting bilateral hearing aids, the Veteran's 
hearing loss disability had not caused marked interference 
with employment.  Moreover, the June 2007 audiological test 
results indicated that the Veteran's hearing loss had 
remained essentially stable since May 2005.  

Second, a March 2006 VA primary care clinic note reflects 
that the Veteran complained of back pain.  An MRI indicated 
significant disc bulging and severe stenosis.  The report 
notes that the Veteran "is currently not able to work in his 
position as a VA police officer due to thes [sic] symptoms."  
There is no clinical evidence or averment at that time that 
the Veteran's bilateral hearing loss disability caused an 
interference with his employment.  Rather, the clinical 
evidence is that the Veteran's non-service-connected back 
disability prevented him from working.  

Third, a May 2006 VA primary care note reflects that the 
Veteran could not perform his employment duties for reasons 
other than his bilateral hearing loss disability, and which 
began prior to his use of bilateral hearing aids.  The 
examiner noted that the Veteran was examined to satisfy the 
requirements of the "Disability Retirement of Federal 
Employee".  The examiner further noted: 

[The Veteran] suffered an acute l/s spine 
strain in December 2004 and from that point 
forward had continuous problems to the low 
back with radicular symptoms to both lower 
extremities.  These symptoms began to impede 
the Veteran's ability to perform his duties as 
a VAMC (Veterans Affairs Medical Center) 
police officer shortly thereafter.  He was 
tried on medical, physical therapy, TENs 
(Transcutaneous Electrical Nerve Stimulation) 
unit stimulation as well as chiropractic 
manipulation, the Veteran complied with all 
therapeutic regimens.  The Veteran was seen by 
several neurologists and eventually was seen 
by neurosurgeons.  Multiple test [sic] were 
performed including x-rays, MRI's and EMG's.  
The results are included.  The Veteran reached 
a point where the symptoms prevented him from 
working.  (emphasis added).  The Veteran is 
unable to perform duties a described in his PD 
(SF 78-100), he is unable to lift greater than 
25 lbs., he is unable to intervene in a 
physical  nature to control or apprehend 
combative individuals, he is unable to run in 
pursuit, he is unable to asscend [sic] stairs 
rapidly, he is unable to meet the criteria for 
crawling, kneeling, repeated bending, or 
climbing.  In addition, he now (emphasis 
added) has bilateral hearing aids which under 
number 33 of the functional requirements is 
yet another reason he cannot perform his 
duties.

The Veteran was diagnosed with degenerative disc disease of 
the lumbar spine with a history of a hemilaminectomy in April 
2006, peripheral neuropathy with bilateral sensory loss of 
the lower extremities, right foot drop, hearing loss 
requiring bilateral hearing aids, hypothyroidism, 
gastroesophageal reflux disease, chronic obstructive 
pulmonary disease with a history of exercise induced asthma, 
hyperlipidemia, and obesity. 



A May 2006 addendum notes:

The Veteran's hearing loss certainly is a 
chronic condition which will only continue to 
deteriorate.  The peripheral neuropathy and 
right foot drop are, in all probability, not 
going to improve.  The Veteran is this date 
seen by a prosthetist and is to be issued a 
right foot brace to help with his foot drop.  
This will only aid in the condition not 
progressing but will not correct it.  The lower 
back pain continues to improve post 
operatively, but the chronic back condition 
still precludes the Veteran from performing his 
duties as a VA police officer.  This provider 
feels the Veteran will never fully recover 
(emphasis added).  The Veteran will partially 
recover to the maximum benefit of his surgery 
in 45-60 days"

Based on the above, the Board finds that the Veteran's non-
service connected disabilities physically prevent him from 
working in his prior employment position.  While the examiner 
noted that the Veteran is also now prevented from working as 
a police officer due, in part, to the status of having 
bilateral hearing aids, there is no evidence of record that 
his bilateral hearing loss disability causes "marked 
interference" with other suitable employment.  The evidence 
is clear that the Veteran, even if he did not have a hearing 
loss disability, would be prevented from working in his 
former position as a police officer.  The examiner's notation 
that the Veteran's bilateral hearing aids prevent him from 
employment as a police officer is based solely on the status 
of having hearing aids and on that particular job 
requirement.  There is no evidence of record that it is based 
on an actual physical impediment which prevents him from 
suitable employment, or which causes a marked interference 
with suitable employment.  

In sum, the Board finds that the currently assigned 
noncompensable schedular evaluation in this case is 
appropriate.  A compensable rating is provided for certain 
manifestations of the service-connected hearing loss, but the 
clinical evidence of record reflects that those 
manifestations are not present in this case.  There is no 
evidence of an exceptional disability picture.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


